Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 1 of 28 PageID 838




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


    OPHELIA HAWKINS,
    on behalf of herself and
    all others similarly situated,

          Plaintiff,

    v.                                    Case No. 8:19-cv-2174-T-33AEP

    JPMORGAN CHASE BANK, N.A.,

         Defendant.
    ______________________________/

                                    ORDER

          This matter is before the Court on consideration of

    Plaintiff’s 1 Motion for FLSA Conditional Certification and

    Notice (Doc. # 75), filed on November 14, 2019. Defendant

    JPMorgan Chase Bank filed a response in opposition on December

    16, 2019 (Doc. # 91) and Hawkins filed a reply on December



    1 The Motion for Conditional Certification was filed by then-
    named Plaintiff Dusty Leitzke. However, in light of the
    Court’s Order granting Defendant’s Motion to Compel Plaintiff
    Leitzke and others to arbitrate, and because this Court
    considers Ophelia Hawkins to have been a party-plaintiff ever
    since she filed her notice of consent to opt-in to this
    litigation (Doc. # 12), the Court will consider the Motion to
    be filed by Hawkins. See Mickles v. Country Club, Inc., 887
    F.3d 1270, 1273 , 1278 (11th Cir. 2018) (holding that opt-in
    plaintiffs become party-plaintiffs upon the filing of their
    written consents and they remain party-plaintiffs “until the
    district court determines they are not similarly situated and
    dismisses them”).


                                      1
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 2 of 28 PageID 839




    30, 2019. (Doc. # 96). Employing the lenient conditional

    certification standard and declining to review the merits of

    the underlying FLSA claims, the Court determines that a class

    of   similarly    situated   employees   would   be   interested   in

    joining a collective action. Therefore, the Motion is granted

    as set forth herein.

    I.    Background

          On June 25, 2019, Plaintiff Dusty Leitzke initiated this

    action against Chase in the District Court for the Southern

    District of Ohio. (Doc. # 1). Six people subsequently filed

    consent forms indicating their desire to opt-in to this

    action:   Duane    Hudson,   Eram   Rashedi,   Rebecca   Massicotte,

    Cheryl Gordon, Colette Maxwell, and Ophelia Hawkins. (Doc. ##

    5, 9, 12). On January 26, 2020, another individual, Jason

    Blodgett, filed his consent to opt-in to this litigation.

    (Doc. # 100).

          In September 2019, the case was transferred to this

    Court. (Doc. ## 26, 27). Chase then filed a motion to compel

    Leitzke and five of the six opt-in Plaintiffs to arbitrate,

    which the Court granted. (Doc. ## 73, 101). However, because

    opt-in Plaintiff Hawkins was not subject to an arbitration

    agreement with Chase, the Court ordered her to file an amended




                                        2
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 3 of 28 PageID 840




    complaint with herself as the named plaintiff. Hawkins did so

    on February 3, 2020. (Doc. # 102).

          According to the amended complaint, Hawkins works as an

    Investigator within Chase’s fraud, compliance operations, and

    investigations (FCOI) division. (Doc. # 102 at 1, 2, 5).

    Hawkins alleges that she performs “computer data entry work

    while   applying   mandatory     Chase   policies,   procedures,   and

    guidelines to determine cases Chase assigns her.” (Id. at 1,

    6-7).

          According to Hawkins, Chase violated the Fair Labor

    Standards    Act   (FLSA)   by    misclassifying     her   and   other

    similarly situated employees as exempt from overtime pay.

    (Id. at 1-2, 9-10). She claims that other fraud Investigators

    employed by Chase nationwide have also been misclassified as

    exempt and, thus, overtime compensation was wrongly withheld

    from them. (Id. at 1, 8-9).

          Accordingly, Hawkins seeks to bring a collective action

    on behalf of herself and all others similarly situated. (Id.

    at 2). According to the amended complaint, the similarly

    situated employees are:

          All persons who are, have been, or will be employed
          by Defendant as exempt classified “Investigators,”
          “Investigations Specialists,” and other similar
          investigation employees in similar job titles in
          Chase’s    Fraud    Compliance    Operations    and


                                       3
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 4 of 28 PageID 841




          Investigations (“FCOI”) Division within the United
          States at any time during the last three years
          through the entry of judgment in this case (“FLSA
          Collective”).

    (Id. at 8).

    II.   Legal Standard

          The FLSA expressly permits collective actions against

    employers accused of violating the FLSA’s mandatory overtime

    provisions. See 29 U.S.C. § 216(b) (“An action . . . may be

    maintained against any employer . . . by any one or more

    employees for and in behalf of himself or themselves and other

    employees similarly situated.”). In prospective collective

    actions       brought   pursuant   to   Section   216(b),   potential

    plaintiffs must affirmatively opt into the collective action.

    Id. (“No employee shall be a party plaintiff to any such

    action unless he gives his consent in writing to become such

    a party and such consent is filed in the court in which such

    action is brought.”)

          Pursuant to Section 216(b), certification of collective

    actions in FLSA cases is based on a theory of judicial economy

    by    which    “[t]he   judicial   system   benefits   by   efficient

    resolution in one proceeding of common issues of law and fact

    arising from the same alleged” activity. Hoffmann–La Roche,

    Inc. v. Sperling, 493 U.S. 165, 170 (1989).



                                        4
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 5 of 28 PageID 842




          In making collective action certification determinations

    under      the    FLSA,   courts   typically      follow    a    two-tiered

    approach:

          The first determination is made at the so-called
          notice stage. At the notice stage, the district
          court makes a decision - usually based only on the
          pleadings and any affidavits which have been
          submitted - whether notice of the action should be
          given to potential class members.
          Because the court has minimal evidence, this
          determination is made using a fairly lenient
          standard, and typically results in conditional
          certification of a representative class. If the
          district court conditionally certifies the class,
          putative class members are given notice and the
          opportunity to opt in. The action proceeds as a
          representative action throughout discovery.
          The second determination is typically precipitated
          by a motion for decertification by the defendant
          usually filed after discovery is largely complete
          and the matter is ready for trial. At this stage,
          the court has much more information on which to
          base   its   decision,   and   makes   a   factual
          determination on the similarly situated question.

    Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1218 (11th

    Cir. 2001)(internal citations and quotation marks omitted).

          At    the     notice   stage,       the   Court   should    initially

    determine whether there are other employees who desire to opt

    into the action and whether the employees who desire to opt

    in are similarly situated. Morgan v. Family Dollar Stores,

    Inc., 551 F.3d 1233, 1259 (11th Cir. 2008); Dybach v. State

    of Fla. Dep’t of Corrs., 942 F.2d 1562, 1567–68 (11th Cir.



                                          5
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 6 of 28 PageID 843




    1991). This determination is made using a “fairly lenient

    standard.” Hipp, 252 F.3d at 1218. The plaintiffs bear the

    burden of showing a reasonable basis for the claim that there

    are   other      similarly    situated   employees    and   must   offer

    “detailed      allegations      supported    by      affidavits    which

    successfully engage defendants’ affidavits to the contrary.”

    Morgan,    551    F.3d   at   1261   (internal    citations   omitted).

    Essentially, at this stage of the proceedings, the Court must

    determine whether there are other Chase FCOI Investigators

    who are similarly situated and desire to opt in. Dybach, 942

    F.2d at 1567–68.

    III. Analysis

          A.      Whether other employees desire to opt-in

          First, the Court must “satisfy itself that there are

    other employees . . . who desire to ‘opt-in.’” Dybach, 942

    F.2d at 1567-68. The onus is on the plaintiff to demonstrate

    a reasonable basis for the assertion that other employees

    desire to opt-in. Leo v. Sarasota Cty. Sch. Bd., No. 8:16-

    cv-3190-T-30TGW, 2017 WL 477721, at *2 (M.D. Fla. Feb. 6,

    2017). “Evidence of similarly situated employees who desire

    to opt in may be based on affidavits of other employees,

    consents to join the lawsuit filed by other employees, or

    expert evidence on the existence of other similarly situated


                                         6
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 7 of 28 PageID 844




    employees.” Hart v. JPMorgan Chase Bank, N.A., No. 8:12-cv-

    470-T-27TBM, 2012 WL 6196035, at *4 (M.D. Fla. Dec. 12, 2012).

          Here, Hawkins has met her light burden to establish a

    reasonable basis that other employees desire to opt-in to

    this action. There are at least six other individuals who

    would have been interested in joining a collective action

    absent their arbitration agreements. The Court considers the

    affidavits of former Plaintiffs Leitzke, Gordon, Maxwell,

    Hudson,   Rashedi,     and     Massicotte   as   “affidavits    of     other

    employees” whose averments regarding their desire to join in

    the   litigation,      their    job   requirements,      and   their      pay

    provisions are wholly separate from the issue of whether those

    employees signed binding arbitration agreements. In addition,

    Hawkins   has   also    submitted     the   opt-in   consent    of   Jason

    Blodgett, who worked at Chase’s Jacksonville, Florida office. 2

    (Doc. # 100).

          This Court is mindful that “there is no magic number

    requirement for the notice stage,” and that courts will

    conditionally certify FLSA collectives even with relatively

    few plaintiffs present at this stage of the litigation. Ciani

    v. Talk of the Town Rests., Inc., No. 8:14-cv-2197-T-33AEP,


    2 Chase represents that Blodgett is               also   subject     to    an
    arbitration agreement. (Doc. # 103).


                                          7
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 8 of 28 PageID 845




    2015 WL 226013, at *2 (M.D. Fla. Jan. 16, 2015); see also

    Brooks v. A. Rainaldi Plumbing, Inc., No. 6:06-cv-631-Orl-

    31DAB, 2006 WL 3544737, at *2 (M.D. Fla. Dec. 8, 2006) (noting

    that even one opt-in notice can be sufficient to meet the

    first requirement for conditional certification). In light of

    the   circumstances       present      in     this     case,    Hawkins   has

    established     a     reasonable      basis    that     there    other    FCOI

    Investigators who would desire to opt into the action.

          B.     Whether the employees are similarly situated

          As explained by the Eleventh Circuit, a plaintiff’s

    burden of showing a “reasonable basis” for the claim that

    similarly situated employees seek to join the action is “not

    particularly stringent, fairly lenient, flexible, not heavy,

    and less stringent than that for joinder under Rule 20(a) or

    for separate trials under 42(b).” Morgan, 551 F.3d at 1260-

    61 (internal citations omitted). Nonetheless, there must be

    more than “only counsel’s unsupported assertions that FLSA

    violations [are] widespread and that additional plaintiffs”

    would come forward. Id. at 1261. For purposes of defining the

    “similarly     situated       class”       under     Section    216(b),    the

    plaintiffs     must    show    that    the     employees       are   similarly

    situated with respect to their job requirements and pay

    provisions. Id. at 1259 (citing Dybach, 942 F.2d at 1567-68).


                                           8
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 9 of 28 PageID 846




          As to the pay provisions, Hawkins here points out that

    Chase has admitted in its answer that “it currently treats

    those with the job title Investigator in FCOI . . . as exempt

    employees not eligible for overtime, and pays them on a salary

    basis” and that “during the past three years, individuals

    with the job title Investigator in FCOI were exempt and paid

    on a salary basis.” (Doc. # 17 at 4). The affidavits submitted

    by Hawkins support this admission. All of the affidavits state

    that Chase classifies the declarant as exempt from overtime

    pay during their work as an Investigator, that the employee

    regularly works more than 40 hours per week, that Chase pays

    Investigators      according     to     a   similar    salary-based

    compensation system, and that Chase did not pay them for

    overtime hours they worked in excess of 40 hours per week.

    See, e.g., (Doc. # 75-2). Here, Hawkins has met her modest

    burden   of   showing   that   FCOI   Investigators   are   similarly

    situated with regard to their pay provisions.

          The crux of the dispute here, however, is whether these

    Chase FCOI Investigators are similarly situated with respect

    to their job requirements. In the affidavits submitted in

    support of Hawkins’s Motion, the employees state that their

    “primary duty is to perform computer-based production work

    which consists of [the employees] applying detailed written


                                      9
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 10 of 28 PageID 847




    Chase guidelines to individual banking cases.” See, e.g.,

    (Doc. # 75-2 at 2). To do this, Chase assigns Investigators

    “cases” through a computer-based queue. (Id. at 3). Once the

    Investigator receives the case, they review it and apply any

    applicable written guidelines to that case. (Id.). These

    written guidelines from Chase “dictate” and “control” the

    Investigator’s recommendation as to whether Chase should file

    a   Suspicious    Activity     Report      (SAR)    on    the   case.    (Id.).

    According to the affidavits, Investigators do not perform

    work which requires the exercise of discretion or judgment

    with respect to matters of significance to Chase. (Id.).

          The affidavits aver that all Investigators perform the

    same or similar primary duties. (Id. at 3). In support, the

    affidavits      point   to   (1)    personal     interaction      with     other

    Investigators; (2) the “Chase FCIP computer system” that all

    Investigators use to “input data and perform their jobs,”

    along with conference calls with Chase Investigators in other

    offices    in     which      they    discuss       “common      policies     and

    procedures, and the common work Investigators perform”; (3)

    emails from other Investigators that discuss common policies

    and procedures and Chase’s written guidelines; (4) contact

    with Investigators from other offices and communication about

    the   written    guidelines;        (5)   the   fact     that   Investigators


                                          10
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 11 of 28 PageID 848




    across offices all receive the same training; and (6) all

    Investigators are under common management. (Id. at 3-5).

          In addition to the affidavits, Hawkins also submitted a

    document purportedly showing Investigator production goals

    and a “scorecard,” along with Investigator job descriptions. 3

    (Doc. ## 75-8, 75-9).

          Chase   vehemently      denies   that   FCOI     Investigators    are

    similarly situated with respect to their job requirements,

    and it attaches numerous declarations from other current FCOI

    Investigators in support of that assertion. In relevant part,

    these   defense   declarations       state    that   FCOI   investigators

    handle numerous types of fraud cases, have “broad discretion”

    in determining whether certain cases are suspicious, and have

    “complete decision-making responsibility as to whether to

    file a SAR.” See, e.g., (Doc. ## 91-1, 91-16). Many of the

    declarations provided by Chase also state that the role of

    “Investigator”     is   far   more     than   simply    data   entry;   the



    3 Chase takes issue with the “unauthenticated job postings”
    submitted by Hawkins, arguing that there are actually at least
    five different job descriptions for FCOI Investigators and
    that one of the job descriptions submitted by Hawkins predates
    the statute of limitations period. (Doc. # 91 at 17). Because
    the Court considers the affidavits offered by Hawkins
    sufficient to meet the relatively low threshold at play in
    this stage of the proceedings, the Court need not consider
    the job postings.


                                         11
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 12 of 28 PageID 849




    employees    aver   that    they   exercise    independent    judgment,

    perform in-depth research, and “rarely refer to the written

    job aids and guidelines.” See, e.g., (Doc. ## 91-12, 91-14,

    91-15).

          The   defense    declarations     also     reflect     that   FCOI

    Investigators fill many different roles and functions, for

    example, investigating suspicious activities involving credit

    cards, reviewing subpoena requests, investigating fraud in

    auto loan applications, reviewing other Investigators’ case

    notes and documentation, or even forecasting workloads for

    other Investigators. (Doc. ## 91-1, 91-2, 91-3, 91-5, 91-6,

    91-7, 91-9).

          Chase also points to statements made by Hawkins in her

    resume that, as an associate fraud investigator, she has the

    ability to “make decisions and independent judgment calls

    autonomously,”      makes      “critical      regulatory      reporting

    decisions,”     gathers     evidence,   and    is   “responsible    for

    analyzing individual cases for closure or referral to other

    units.” (Doc. # 95-11 at 5).

          Here, based on the pleadings and submitted affidavits,

    the Court finds that Hawkins has reasonably made the necessary

    showing that there are other FCOI Investigators who are

    similarly situated and desire to opt in. Hawkins has presented


                                       12
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 13 of 28 PageID 850




    affidavits       from    herself       and     six        other    Chase         FCOI

    Investigators      who   aver     that      they   have    the    same      primary

    computer-data-entry duties, that other Investigators also

    engage in these primary duties and are subject to the same

    written guidelines, and that various other Investigators are

    dissatisfied with Chase’s failure to pay them overtime wages.

           The    evidence       offered   by    Chase    exceeds      the      Court’s

    limited inquiry at this notice stage of the conditional

    certification process. Ciani, 2015 WL 226013, at *3-4; see

    also Simpkins v. Pulte Home Corp., No. 6:08-cv-130-Orl-19DAB,

    2008 WL 3927275, at *14-15 (M.D. Fla. Aug. 21, 2008) (noting

    that    the    “mass    of    evidence”      presented      by    defendant       in

    opposition to conditional certification, including evidence

    about the purported collective members’ varying types of work

    projects, varying amounts of discretion, and flexible hours,

    “goes far beyond the scope of this Court’s review at the first

    stage of the certification process”). Therefore, while this

    Court    has    considered       Chase’s      declarations,            it   is    not

    convinced by them. See Creely v. HCR Manorcare, Inc., 789 F.

    Supp. 2d 819, 839 (N.D. Ohio 2011) (“[T]his Court is not

    swayed   by    [defendant’s]       submission        of   thirty-five        ‘happy

    camper’ affidavits . . . . [T]he Court’s function at this

    stage    of    conditional      certification        is    not    to    perform    a


                                           13
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 14 of 28 PageID 851




    detailed review of individual facts from employees hand-

    picked    by    [defendant].     Those      questions     of    breadth      and

    manageability of the class are left until the second stage

    analysis following the receipt of forms from all opt-in

    plaintiffs.”).

          Some of the information provided by Chase – such as

    whether Investigators use independent judgment or rely on

    Chase’s written guidelines in performing their job functions

    – sets up a credibility dispute on an issue that is at the

    core of this FLSA misclassification case. Such determinations

    are premature at this juncture. See Roberson v. Rest. Delivery

    Developers, LLC, No. 8:17-cv-769-T-33MAP, 2017 WL 4124862, at

    *3    (M.D.    Fla.   Sept.    18,     2017)    (“[A]t    the    conditional

    certification stage, the Court must not review the merits of

    the case.”); see also Barrus v. Dick’s Sporting Goods, Inc.,

    465 F. Supp. 2d 224, 230 (W.D.N.Y. 2006) (“It is not the

    Court’s role to resolve factual disputes, decide substantive

    issues going to the ultimate merits or make credibility

    determinations at the preliminary certification stage of an

    FLSA collective action.”).

          Chase contends that it is not “asking the Court to

    resolve conflicting testimony or make any determination on

    the   merits”    at   this    stage.    (Doc.    #   91   at    14).   But    it


                                           14
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 15 of 28 PageID 852




    nevertheless        argues     that   conditional       certification     is

    inappropriate because determining whether the putative class

    members are similarly situated would require the Court to

    engage in an individualized, fact-intensive inquiry. (Id.).

    To this end, Chase makes much of the fact that its employee

    declarations show that Investigators perform many different

    job functions beyond mere computer data entry.

          This Court was faced with a similar argument in Lytle v.

    Lowe’s Home Centers, Inc., No. 8:12-cv-1848-T-33TBM, 2014 WL

    103463, at *4 (M.D. Fla. Jan. 10, 2014). This Court rejected

    that argument, finding that the defendant’s arguments were

    premature at this conditional certification stage. Id. at *5.

    This Court follows the reasoning of Lytle and finds that such

    evidence is more appropriately considered at the second stage

    of the conditional certification analysis, once discovery is

    largely complete. See Vondriska v. Premier Mortg. Funding,

    Inc.,   564    F.    Supp.     2d     1330,      1335   (M.D.   Fla.   2007)

    (“Variations in specific job duties, job locations, working

    hours, or the availability of various defenses are examples

    of factual issues that are not considered at the notice

    stage.”); Ciani, 2015 WL 226013, at *4 (certifying class in

    spite   of    employer       affidavits    “pinpointing     variations    in

    individual     titles,       schedules,    and    practices”);    Palma   v.


                                          15
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 16 of 28 PageID 853




    MetroPCS Wireless, Inc., No. 8:13–cv–698-T-33MAP, 2014 WL

    235478, at *1 (M.D. Fla. Jan. 22, 2014) (same); see also

    Morgan, 551 F.3d at 1261-62 (explaining that the various

    defenses available to defendants that appear to be individual

    as to each plaintiff should be addressed at the second stage

    of conditional certification).

          Thus,     to    the    extent      Chase     tenders     competing

    declarations, the Court declines to engage in a credibility

    analysis. The Court finds that Hawkins has met her fairly

    lenient    burden    at   this   stage   of   showing   that   there   are

    similarly situated FCOI Investigators who wish to opt into

    this litigation.

          C.      Proposed Limitations on Scope of the Collective

          Hawkins has attached a proposed notice to be sent out to

    putative members of the collective action. (Doc. # 75-10).

    Hawkins proposes to send the notice to members of the FLSA

    collective who have worked for Chase in the three years prior

    to the date of this Order. (Doc. # 75 at 17). She seeks to

    send the notice via U.S. mail and employees’ work and personal

    email addresses, allowing the employees 60 days to opt in.

    (Id. at 17-18).

          Court-authorized notice in a class action context helps

    to prevent “misleading communications” and ensures that the


                                        16
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 17 of 28 PageID 854




    notice is “timely, accurate, and informative.” Hoffmann-La

    Roche, Inc. v. Sperling, 493 U.S. 165, 171 (1989). “[T]he

    notice to the class should not appear to be weighted in favor

    of one side or the other.” Palma, 2014 WL 235478, at *1. “[I]n

    exercising the discretionary authority to oversee the notice-

    giving process, courts must be scrupulous to respect judicial

    neutrality. To that end, trial courts must take care to avoid

    even the appearance of judicial endorsement of the merits of

    the action.” Hoffmann–La Roche, 493 U.S. at 174.

           Chase objects to the scope of the proposed collective

    action. First, Chase argues that, because all of the employees

    (save Blodgett) work at Chase’s Tampa, Florida, office, the

    proposed collective should be limited to those employees in

    Tampa. (Doc. # 91 at 20-21).

           Hawkins alleges in her amended complaint that Chase is

    a national banking association and a leader in the financial-

    services industry. (Doc. # 102 at 4). Moreover, the affidavits

    in support of the Motion state that these employees routinely

    communicate with Investigators in other offices about “common

    policies    and   procedures,”    participate    in    training     with

    Investigators from other offices, and have common management.

    See,   e.g.,   (Doc.   #   75-2   at   3-5).   Thus,   based   on    the

    allegations and affidavits submitted to the Court, the Court


                                      17
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 18 of 28 PageID 855




    finds that conditional certification of a nationwide class is

    appropriate. See Roberson v. Rest. Delivery Developers, LLC,

    Case No. 8:17-cv-769-T-33SPF, Docket Nos. 23, 46 (granting

    plaintiff’s     motion    for     conditional    certification    and

    authorizing nationwide notice despite the fact that named

    plaintiff worked only in Tampa).

          Second, Chase argues that any certified class should

    exclude employees with binding arbitration agreements. (Doc.

    # 91 at 21). In support, Chase relies on a recent case out of

    the Fifth Circuit, In re JPMorgan Chase & Co., 916 F.3d 494,

    502   (5th   Cir.   2019).   In   that   case,   the   Fifth   Circuit

    recognized that “[f]ederal district courts have splintered

    over [the issue of sending notice of a collective action to

    employees bound by arbitration agreements], and no court of

    appeals has weighed in.” In re JPMorgan, 916 F.3d at 499-500.

    As the first court of appeals to do so, the Fifth Circuit

    held that district courts may not send notice to employees

    with valid arbitration agreements “unless the record shows

    that nothing in the agreement would prohibit that employee

    from participating in the collective action.” Id. at 501. Of

    note, at least one named plaintiff was subject to a binding

    arbitration agreement and the plaintiffs “did not intend to

    contest the validity or enforceability of the agreements.”


                                       18
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 19 of 28 PageID 856




    Id. at 498. The Fifth Circuit reasoned that giving notice to

    those individuals who cannot ultimately participate in the

    collective action undermines the very purpose of collective

    actions – the efficient resolution in one proceeding of common

    issues. Id. at 502 (quoting Hoffmann–La Roche, 493 U.S. at

    170, 172-73).

          Two district courts within the Eleventh Circuit have

    addressed the issue in the months after In re JPMorgan, and

    both have adopted the Fifth Circuit’s approach. See McGuire

    v. Intelident Sols., LLC, 385 F. Supp. 3d 1261, 1265-66 (M.D.

    Fla. 2019) (relying on In re JPMorgan to hold that employees

    subject to valid arbitration agreements should be excluded

    from an FLSA collective action at the notice stage); see also

    Compere v. Nusret Miami, LLC, 391 F. Supp. 3d 1197, 1205 (S.D.

    Fla. 2019) (determining that potential plaintiffs who have

    signed   arbitration    agreements     should   not   receive   notice

    pursuant to In re JPMorgan).

          Just last month, the Seventh Circuit also weighed in,

    concluding that district courts “may not authorize notice to

    individuals whom the court has been shown entered mutual

    arbitration    agreements    waiving    their   right   to   join   the

    action. And the court must give the defendant an opportunity

    to make that showing.” Bigger v. Facebook,Inc., No. 19-1944,


                                      19
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 20 of 28 PageID 857




    2020 WL 401804, at *4 (7th Cir. Jan. 24, 2020). Thus, the

    Seventh Circuit set out a framework for district courts to

    follow. First, courts must determine whether a plaintiff

    contests the defendant’s assertions about the existence of

    valid arbitration agreements. Id. If no plaintiff contests

    those assertions, then the court may not authorize notice to

    the   employees   whom    the   defendant    alleges   entered     valid

    arbitration agreements. Id. If, however, a plaintiff does

    contest the defendant’s assertions, then the district court,

    before authorizing notice, must permit the parties to submit

    additional     evidence    on     the    agreements’   existence     and

    validity, with the employer bearing the burden to show, by a

    preponderance of the evidence, the existence of a valid

    arbitration agreement for each employee it seeks to exclude

    from receiving notice. Id. A court may not authorize notice

    to any employee whom the employer shows entered into a valid

    arbitration agreement, unless the record reveals that nothing

    in    the    agreement    would     prohibit    the    employee     from

    participating in the action. Id.

          Looking to this persuasive authority in the absence of

    any controlling Eleventh Circuit case law, the Court notes,

    first, that Chase has submitted the arbitration agreements of

    six former Plaintiffs in this action and a declaration from


                                        20
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 21 of 28 PageID 858




    a Chase human resources employee that approximately 80% of

    the    individuals     employed      as     Investigators     or    Senior

    Investigators at the Tampa office signed such arbitration

    agreements.    (Doc.    ##   73-1,     91-4).    The    existence   of   the

    arbitration agreements is therefore not in dispute. The Court

    notes, second, that Plaintiff did not argue at all in her

    opposition to Chase’s motion to compel arbitration that the

    arbitration agreements were invalid or unenforceable, instead

    relying on a waiver argument. See (Doc. # 79). The Court

    believes that, under these circumstances, it would be well

    within its rights to consider the validity and enforceability

    of the arbitration agreements to be unopposed. See In re

    JPMorgan, 916 F.3d at 498 (holding that district court erred

    in ordering notice be sent to employees who signed valid

    arbitration agreements where plaintiffs did not dispute the

    validity or enforceability of those agreements).

           However, the Court acknowledges that, in her reply in

    support of the conditional certification Motion, Plaintiff

    raised   a   single    argument   attacking       the    validity   of   the

    arbitration agreements — that the arbitration agreements are

    unenforceable because Section 9 of the agreements renders

    them   illusory.   Section    9   of      the   agreements   provides     as

    follows:


                                         21
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 22 of 28 PageID 859




          AMENDMENT OR TERMINATION OF AGREEMENT. JPMorgan
          Chase reserves the right to amend, modify or
          discontinue this Agreement at any time in its sole
          discretion to the extent permitted by applicable
          law. Such amendments may be made by publishing them
          on the JPMorgan Chase Intranet or by separate
          notification to [the employee] and shall be
          effective 30 calendar days after such amendments
          are provided to me and will apply on a going-forward
          basis    only.     Amendment,    modification     or
          discontinuation of the Agreement will not affect
          pending arbitration proceedings. Continuation of my
          employment after receiving such amendments or
          modifications will be considered my acceptance of
          the amended terms.

    See, e.g., (Doc. # 73-1 at 12). Plaintiff argues that the

    language   giving   Chase   the   right   to   amend   or   modify   the

    arbitration agreements “in its sole discretion” renders the

    agreements illusory. (Doc. # 96 at 5-6).

          The Court disagrees. The agreements state that employees

    must be given notice of any amendments or modifications

    (through publication on the company’s Intranet or through

    direct notification) and that the employee can evince their

    consent to the amendments or modifications through their

    continued employment. The Third Circuit has upheld a very

    similar provision within an employee handbook. See Blair v.

    Scott Specialty Gases, 283 F.3d 595, 604 (3d Cir. 2002)

    (finding modification provision in arbitration agreement not

    illusory where employer retained right to alter the agreement

    only after putting the change in writing, providing a copy to


                                      22
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 23 of 28 PageID 860




    the employees, and allowing the employees to accept the change

    by continuing employment). It is also similar to a provision

    within a dispute resolution policy (DRP) agreement that the

    Eleventh Circuit found to be a valid offer and not illusory.

    See Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1374

    (11th Cir. 2005) (holding that agreement was a valid offer

    where the DRP allowed one party to modify the DRP only upon

    notice to the other party); see also Larsen v. Citibank FSB,

    871    F.3d    1295,   1320-21     (11th    Cir.     2017)     (upholding

    arbitration     provision     within    banking    contract    where   the

    contract      “specifically    obligates    [the     bank]    to   provide

    consumers with notice prior to making any amendment,” and

    where state law mandated that this duty was accompanied by an

    implied duty of good faith and fair dealing, the bank’s power

    to    amend    the   provision   “is     therefore    not     unfettered,

    unlimited, or absolute”).

          Accordingly, the Court finds that Chase has demonstrated

    by a preponderance of the evidence that the arbitration

    agreements at issue in this case are valid and enforceable.

    See Bigger, 2020 WL 401804, at *4; In re JPMorgan, 916 F.3d

    at 502-03.

          Under these circumstances, the Court agrees with the

    Fifth Circuit and its sister courts within this Circuit that


                                       23
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 24 of 28 PageID 861




    employees who signed a binding arbitration agreement are not

    “potential plaintiffs” and that sending notice to individuals

    who cannot participate in the action fails to serve the

    purpose undergirding FLSA collective actions. See McGuire,

    385 F. Supp. 3d at 1265-66; see also Bigger, 2020 WL 401804,

    at *4 (explaining that sending notice to employees who signed

    valid    arbitration      agreements      “may   at    least      appear      to

    predominantly inflate settlement pressure instead of inform

    employees of an action in which they can resolve common

    issues. Also, in that situation, the risk is high that the

    notice will appear to facilitate abuse of the collective-

    action   device    and    thus    place    a   judicial      thumb      on   the

    plaintiff’s side of the case.”). Thus, the Court will not

    authorize notice to any employee who entered into the binding

    arbitration agreement that has been considered by this Court.

          Third,   Chase     argues    that    notice     should      not   go   to

    Investigations Specialists, who are classified as non-exempt

    employees.     However,    the    Court    notes      that   in    Hawkins’s

    proposed definition of the FLSA collective, such definition

    only includes individuals “employed by [Chase] as exempt

    classified     “Investigators,”      “Investigations         Specialists,”

    and other similar investigation employees in similar job




                                        24
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 25 of 28 PageID 862




    titles[.]” (Doc. # 102 at 8 (emphasis added)). Thus, any non-

    exempt employees necessarily fall outside of this definition.

          Accordingly,      the   Court    restricts    the   scope   of   the

    proposed FLSA Collective as follows:

          All persons who are, have been, or will be employed
          by Defendant as exempt classified “Investigators,”
          “Investigations Specialists,” and other similar
          investigation employees in similar job titles in
          Chase’s    Fraud    Compliance    Operations    and
          Investigations (“FCOI”) Division within the United
          States at any time during the last three years
          through the entry of judgment in this case and who
          did not sign a valid and enforceable arbitration
          agreement.

          D.      Proposed Notice

          Chase     takes   issue   with       the   following   aspects    of

    Hawkins’s proposed notice:

          (1)     notice via both work and personal email;

          (2)     request for reminder notices;

          (3)     failure to advise the recipients of the full extent

    of their potential involvement in this lawsuit, including

    possible travel to the Middle District of Florida to testify;

          (4)     the absence of a requirement for a neutral third-

    party administrator;

          (5)     Hawkins’s request for a three-year time span; and

          (6)     failure to include contact information for defense

    counsel.



                                          25
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 26 of 28 PageID 863




    (Doc. # 91 at 23-24).

          The Court will allow Hawkins to send notice to the

    personal    and      work   email   addresses    of    potential   opt-in

    plaintiffs.     The Court is mindful that certain potential opt-

    in plaintiffs might have left their employment with Chase but

    still fall within the applicable statute of limitations.

          The Court does not approve the sending of follow-up or

    reminder communications to potential opt-in plaintiffs. See

    Roberson, 2017 WL 4124862, at *4; see also Palma, 2014 WL

    235478,    at   *3    (“[T]he   Court     determines   that   it   is   not

    necessary to send any class members ‘reminder post cards.’

    Sending a putative class member notice of this action is

    informative; sending them a ‘reminder’ is redundant.”).

          The Court also agrees that the proposed notice fails to

    advise recipients of the full extent of their potential

    involvement in the case. For example, it does not inform

    recipients that (1) if they opt in, they might have to appear

    for trial; or (2) that Chase could try to recover its costs

    from potential class members if the Plaintiff’s lawsuit is

    unsuccessful. See Ciani, 2015 WL 226013, at *5.

          The Court will allow a three-year period for the FLSA

    claims because, at this juncture, Hawkins has alleged that

    Chase’s violation was willful. (Doc. # 102 at 3, 8, 10);


                                         26
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 27 of 28 PageID 864




    Roberson, 2017 WL 4124862, at *4 (allowing a three-year period

    in the Court-authorized notice given plaintiff’s allegation

    that defendant willfully violated the FLSA).

          The parties are directed to meet and confer with respect

    to any remaining objections to certain provisions of the

    notice (to the extent not already addressed by the Court).

    After consulting with defense counsel, Plaintiff’s counsel

    shall file a motion for approval of the revised proposed

    notice within 14 days of the date of this Order, noting any

    objections to the proposed notice which have not been resolved

    by the parties. The Court will toll the FLSA statute of

    limitations during this 14-day period to avoid prejudice to

    the rights of the putative collective action members.

          In order to facilitate notice, Chase is directed to

    produce in an electronic or computer-readable format the full

    name,   address(es),      email    address(es)   (including    personal

    email   addresses    to   the     extent   available),   and   dates   of

    employment for each potential opt-in plaintiff within 14 days

    of the date of this Order.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Plaintiff’s Motion for FLSA Conditional Certification

          and Notice (Doc. # 75) is GRANTED.


                                         27
Case 8:19-cv-02174-VMC-AEP Document 104 Filed 02/05/20 Page 28 of 28 PageID 865




    (2)   Defendant is directed to produce to Plaintiff, within 14

          days   of    the    date   of   this   Order,    the    information

          concerning    potential     opt-in     plaintiffs      as   described

          herein.

    (3)   The parties are directed to meet and confer with respect

          to any remaining objections to certain provisions of the

          notice (to the extent not already addressed by the

          Court).     After     consulting       with     defense      counsel,

          Plaintiff’s counsel shall file a motion for approval of

          the revised proposed notice within 14 days of the date

          of this Order, noting any objections to the proposed

          notice which have not been resolved by the parties.

          DONE and ORDERED in Chambers in Tampa, Florida, this 5th

    day of February, 2020.




                                          28
